UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                              No. 94-60023


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,


                                 VERSUS


             RAUL QUIROZ-HERNANDEZ, ALFONSO HERNANDEZ-LOPEZ
                           AND SERVANDO LOPEZ

                                               Defendants-Appellants.




             Appeals from the United States District Court
                   for the Southern District of Texas
                            (March 16, 1995)


Before REYNALDO G. GARZA, GARWOOD AND DAVIS, Circuit Judges.
        REYNALDO G. GARZA, Circuit Judge:

        On February 16, 1993, a grand jury indicted several defendants

for drug activities occurring in McAllen, Texas.      In count one of

the indictment, Raul Quiroz-Hernandez, Servando Lopez and Alfonso

Hernandez-Lopez (collectively the "Appellants") were charged for

conspiracy to possess with intent to distribute over five kilograms

of cocaine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and

846.1    In count two, Raul Quiroz-Hernandez and Alfonso Hernandez-


         1
       Raul Valladares-Del Angel, Leonel Yanez-Trevino and Jose
Ignacio Lopez, who are not implicated in this appeal, were also
indicted in this count.
Lopez were charged for possession with intent to distribute over

five kilograms of cocaine in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A) and 18 U.S.C. § 2.2        Likewise, in count three,

Servando Lopez and Jose Ignacio Lopez were charged for possession

with intent to distribute over five kilograms of cocaine.

     A jury convicted Raul Quiroz-Hernandez on counts one and two.

He was subsequently sentenced to 210 months imprisonment, followed

by a five year term of supervised release and a $100 special

assessment.     The jury also convicted Alfonso Hernandez-Lopez on

these two counts.     Accordingly, he was sentenced to 240 months

imprisonment, followed by a ten year term of supervised release and

a $100 special assessment.      Servando Lopez was acquitted of the

conspiracy offense.    However, he was convicted on count three and

was sentenced to 262 months confinement, followed by a ten year

term of supervised release and a $50 special assessment.        The

Appellants appeal these convictions.    For the reasons stated below

we affirm the district court.

                                FACTS

     On December 17, 1992, Drug Enforcement Administration (DEA)

Task Force Agent Rolando Garcia was familiarizing his new partner,

Anacleto Martinez, with suspected drug traffickers from the McAllen

area.   The "targets" in question were identified as Lorenzo Reyes3


        2
        Raul Valladares-Del Angel and Leonel Yanez-Trevino were
indicted for this offense as well.    The latter defendant was
convicted on both counts one and two.
            3
         Roland Garcia testified that Lorenzo Reyes was under
surveillance because he was a "known" drug dealer.

                                  2
and Ernesto Gamboa, Reyes' right-hand man.              The targets were

followed by the agents to American Automotive, a business owned by

Reyes.    At American Automotive the agents observed a new Lincoln

Town Car (Lincoln) with Mexican license plates.              Suspecting that

the   Lincoln's    occupants   might     be   a   possible    Mexican   drug

connection, Agent Garcia phoned the U.S. Customs Service and

learned that the vehicle had been in the United States since

October 9, 1992.    After the Lincoln left the business, the agents

attempted to follow it but it was lost in heavy traffic.                 The

agents then returned to American Automotive where they observed an

individual,    later    identified       as   Ramon   Olvera,     conducting

countersurveillance activities.          Seeing no further activity, the

agents left the area.

      Later that day, the agents returned to American Automotive

where they again encountered the Lincoln.             The occupants were

standing outside the vehicle and looking in the direction of Ramon

Olvera, who was standing outside the business. Raul Valladares was

standing by the driver's door and appeared to be speaking to Ramon

Olvera.   Raul Quiroz-Hernandez (Quiroz) was standing by the front

passenger door and Alfonso Hernandez-Lopez (Hernandez) was standing

near the rear passenger door.        After several minutes the Lincoln

departed to a local Wal-Mart parking lot, where it stopped behind

a white Astro van.      At that time, Hernandez and Leonel Yanez-

Trevino exchanged places: Hernandez exited the Lincoln and sat on

the driver's side of the van and Yanez-Trevino exited the van and

entered the Lincoln.     Once Hernandez was inside the van, Quiroz


                                     3
approached him to retrieve a cellular phone and exchange words.

Thereafter, the Astro van and the Lincoln left the parking lot.

     Suspecting illegal activity, the agents followed the van and

called for a McAllen police unit to assist in stopping the vehicle.

Police officer Mitchell Reinitz responded to the call and pulled

the van over. After an exchange with the police officer, Hernandez

was arrested.4        The Astro van was searched after a K-9 unit

detected contraband.       A total of 23 bundles, with an approximate

weight of 462.7 kilograms, were recovered from the van.      Among the

various items seized from the vehicle was a utility bill for a

residence at 3604 North 27th Street.

     Leonel Yanez-Trevino, Raul Valladares-Del Angel (Valladares),5

and Raul Quiroz were arrested shortly thereafter when they returned

to American Automotive.        Quiroz, the driver of the Lincoln, was

searched and was found to be in possession of $640.        Valladares,

the front-seat passenger, was in possession of $8,000 and two

notecards with writing on them.      One of these cards bore a notation

of "47" "2" and "94."         Another card had "47 bultos" (bundles)

written on it. A leather bag containing $43,450 was recovered from

the front seat of the vehicle.       The leather bag also contained a

white index card with the following notation on it: "47 x 20K =

940k."       Below the "940K" was "22K" and below the latter figure was


     4
      The circumstances of the arrest and the search of the van
will be discussed in more detail below.
         5
        While awaiting for trial, Raul Valladares escaped from
custody and remains a fugitive. The government depicts Valladares
as the ring-leader of the group.

                                     4
the sum of "962K."

     On the following day, a search warrant was executed for

Valladares' residence.           Ten pounds of cocaine, wrapped identically

to the cocaine found in the Astro van, were recovered from the

master bedroom.      The agents also found: the title to the Astro van,

stacks of money totalling $194,336, a money counter and money

wrappers, a triple beam scale, a military identification with the

name Guadalupe Garza but bearing Valladares' photograph and a

second utility bill for the 3604 North 27th Street residence

addressed to Guadalupe Garza.

     On    January    6,    1993,        surveillance     was   conducted         at   the

residence    located       on    3604     North    27th   Street.       During         the

surveillance, agents twice noticed a gray Suburu drive through the

subdivision.      On the second such occasion, Jose Ignacio Lopez-Moya

exited the vehicle and walked toward the residence.                    After several

minutes,    the   Suburu        exited    the    subdivision    with    a    Ford      van

following closely behind.                The agents attempted to stop both

vehicles but only the van stopped.                The Suburu, driven by Servando

Lopez, led the officers on a high-speed chase before it was

successfully      detained.          Jose       Ignacio   Lopez-Moya        was    later

identified as the driver of the van.                  A search of the Ford van

revealed 24 bundles of cocaine wrapped identically to those seized

from the Astro van.             These bundles contained approximately 481

kilograms of cocaine.

     A search of the residence itself revealed large rolls of

cellophane, rolls of duct tape and boxes of fabric softener, which


                                            5
is used to mask the scent of narcotics.                     Wrappings identical to

those found on the previously seized bundles of cocaine were

discovered.       A large bundle of cocaine, weighing 20.5 kilograms,

was also found in a bathtub.                Agent Garcia offered testimony to

indicate    that    this       residence     was     used   as    a   stash    house   for

narcotics.

                                      DISCUSSION

                          I.    Alfonso Hernandez-Lopez

                                             A.

     In    his    first    point      of    error,    Hernandez       argues    that   the

officers lacked reasonable suspicion to make the initial stop of

the vehicle.       Therefore, the initial stop and its fruits were

tainted.     Absent this illegal evidence, there is insufficient

evidence to sustain his convictions.

     Police officers may briefly detain individuals on the street,

even if there is no probable cause to arrest them, if they have a

reasonable suspicion that criminal activity is afoot.                              United

States v. Michelletti, 13 F.3d 838, 840 (5th Cir.) (en banc), cert.

denied, ---U.S.---, 115 S. Ct. 102 (1994).                        The Fourth Amendment

requires only some minimum level of objective justification for the

officers' actions--but more than a hunch--measured in light of the

totality of the circumstances.                Id.     Reasonable suspicion may be

supported    by    particular         and    articulable         facts,   which,   taken

together with rational inferences from those facts, reasonably

warrant an intrusion.           Id.

     During trial, the government demonstrated that the DEA agents


                                             6
were conducting surveillance on two suspected drug traffickers and

that a Lincoln bearing Mexican license plates was observed twice at

American Automotive,6 a business associated with the narcotics

suspects.          Furthermore,    the   officers      noticed   an    individual

conducting what they deemed to be countersurveillance activity at

that establishment.            Afterwards, the Lincoln was followed to a

parking lot where one of its occupants exchanged places with the

driver of a second vehicle.           The second vehicle was a van, which

the offices knew from experience, was a type of vehicle commonly

used to transport narcotics.             Pursuant to all these facts, they

decided to perform an investigatory stop of the Astro van.                     In

reviewing this evidence as a whole, this Court has no doubt that

the facts were sufficient to create a reasonable suspicion that

criminal activity was afoot, thus justifying the stop.

                                         B.

      Hernandez asserts that the lower court erred in denying his

motion to suppress evidence because he had possession of the van

and permission from Raul Valladares, the alleged owner, to drive

it.   During the suppression hearing, however, Hernandez failed to

show that the title owner of the van was in turn a corporation

owned       by   Valladares.      Nevertheless,   he    now   claims    that   the

government unwittingly established this link at trial.7 Therefore,


        6
      Since the vehicle was registered in Mexico and it was not
being serviced at the business, the officers reasonably believed
that it might be a possible drug supplier.
        7
      Hernandez failed to raise this issue when the evidence was
actually elicited.

                                         7
he asserts a legal possessory interest in the van and thus contests

the search of the vehicle.8

     In the proceeding below, the court ruled that Hernandez did

not satisfy this burden because he failed to show a possessory

interest in the van.9   Yet, this Court need not delve into the

merits of that ruling because we find that Hernandez voluntarily

abandoned the van.   It is settled law in this Circuit that an

individual has no standing to complain of a search or seizure of

property that he has voluntarily abandoned.      United States v.


    8
     In the alternative, Appellant contends that as an occupant of
the vehicle he still has standing to challenge the stop and the
fruits of such stop.
     9
      The court ruled as follows:
     The Court is going to deny the Motion to Suppress on the
preliminary matter of fact that this client -- this defendant
cannot establish that on December 17, 1992, he had legitimate
permission from anyone who had a legitimate interest either through
ownership or otherwise of this particular van.
     The Court is going to find that on December 17th, 1992, based
on the only evidence presented here, Mr. Valladares, a co-defendant
named in the indictment, asked Mr. Hernandez here to drive this
van.   Mr. Hernandez is unaware of what, if anything, gave Mr.
Valladares any kind of interest whatsoever in this particular van.
     In fact, the evidence here suggests or is conclusive that this
van is registered to a particular corporation as indicated by Mr.
Tittle earlier, and that nobody with that corporation had, in
effect, given Mr. Valladares or anyone else permission to be
involved with regards to this particular van.
     And, therefore, the Court is also finding that Mr. Hernandez
did indicate to the officers when he was stopped that he had stolen
the van. And, at that point, certainly, without even skipping over
the standing question, the officers would have every reason to be
able to go ahead and arrest him and to go ahead and search the van
or look into the van after he's told them it's stolen.
     But, the Court doesn't even get -- need to get to the merits
of this motion here because it's going to find that he has not
established any legitimate standing to be able to complain about
the van that is neither registered to him, nor has he presented any
evidence that an owner or a person with legitimate interest in it
had given him permission to be driving this van.

                                8
Alvarez, 6 F.3d 287, 289 (5th Cir. 1993) (citations omitted), cert.

denied, ---U.S.---, 114 S. Ct. 1384 (1994);10 Barlow, 17 F.3d at 88

("One cannot . . . manifest a reasonable expectation of privacy in

an item once it has been abandoned.").    It is clear, however, that

the abandonment must be voluntary and cannot be influenced by

improper police conduct.      Alvarez, 6 F.3d at 289.     The legal

presence of the police for investigatory purposes or pursuit does

not render an abandonment involuntary.      Id.    Further, a lawful

arrest does not amount to such compulsion so as to render an

otherwise voluntary abandonment involuntary.      Id. at 289-90.   We

must carefully review all the relevant circumstances existing at

the time of the alleged abandonment.     First, as discussed above,

the officers had reasonable suspicion to conduct an investigatory

stop.     During the course of that detention, the officer requested

the registration papers.     Initially, the driver began to produce

these papers but he suddenly raised his hands and exclaimed that

the van was stolen.11   Appellant cannot possibly contend that these

          10
         In Alvarez, the police had an arrest warrant for the
defendant for parole violation.    While attempting to serve the
warrant outside his hotel room, the defendant backed up into his
room where he was finally arrested. The officers noticed a garment
bag to which defendant disclaimed ownership. The bag contained a
weapon. Because the defendant voluntarily abandoned the garment
bag he had no standing to object to the search thereof. See also
United States v. Piaget, 915 F.2d 138, 140 (5th Cir. 1990) (upon
opening the truck and questioning defendant about the bag, he
stated he knew nothing about it, thus abandoning the bag and
leaving officers free to examine its contents); United States v.
Thomas, 12 F.3d 1350, 1367 (5th Cir.), cert. denied, ---U.S.---,
114 S. Ct. 1861 (1994).
     11
      Whether or not the police believed the van was stolen prior
to the investigatory stop is irrelevant.      The van was stopped
because they had a reasonable suspicion that criminal activity was

                                   9
actions were involuntary or the result of improper police conduct.

So, at that moment Hernandez effectively disclaimed a privacy

interest in the van, thus depriving him of standing to object to

subsequent searches.

     Moreover, stating that the vehicle was stolen during the legal

stop created probable cause to arrest the driver and search the

vehicle, thereby disposing of the standing issue altogether.12

Agent Garcia also detected a strong odor of fabric softener while

walking to the van and observed bundles covered by a sheet through

the van's windows.       This further evidence unquestionably gave the

officers probable cause to search the van.

                            II.       Servando Lopez

     Servando Lopez (Lopez) claims that the evidence cannot sustain

his possession conviction since he never possessed the cocaine

found in the Ford van.          The only evidence connecting Lopez to the

van was the testimony of Jose Ignacio Lopez-Moya (Moya), which

reflected that they were picking up the Ford van at the 3604 North

27th Street residence to collect a $2,300 debt owed to Lopez.

Thus, Appellant characterizes his actions as self-help repossession

in satisfaction of a debt.

     Since decisions about the credibility of the evidence are the

province     of   the   jury,    we    review   both      the   evidence      and    the

inferences drawn from the evidence in the light most favorable to



afoot.   Whether the van              turned   out   to   be    stolen   or    not   is
immaterial in this case.
     12
          The lower court hinted as much.            See supra note 9.

                                          10
the government.      United States v. Lopez, 979 F.2d 1024, 1028 (5th

Cir. 1992), cert.           denied, ---U.S.---, 113 S. Ct. 2349 (1993);

Glasser v. United States, 315 U.S. 60, 77, 80 (1942).                      In weighing

the   evidence    we    note       that   circumstantial           evidence   is     not

intrinsically different from testimonial evidence. Lopez, 979 F.2d

at 1028.      "It is not necessary that the evidence exclude every

reasonable hypothesis of innocence or be wholly inconsistent with

every conclusion except that of guilt, provided a reasonable trier

of fact could find that the evidence establishes guilt beyond a

reasonable doubt."          United States v. Bell, 678 F.2d 547, 549 (5th

Cir. 1982) (en banc), aff'd 462 U.S. 356 (1983).                    Thus, whether we

deal with testimonial or circumstantial evidence, the inquiry into

the   sufficiency      of    the    evidence     is     whether     the    jury    could

reasonably, logically and legally infer that the defendant was

guilty beyond a reasonable doubt.              Lopez, 979 F.2d at 1028-29.

        A    conviction      for    possession        of   drugs    with    intent    to

distribute requires the government to prove that the defendant

knowingly possessed contraband with the intent to distribute.

United States v. Shabazz, 993 F.2d 431, 441 (5th Cir. 1993).                         The

government may prove actual or constructive possession by either

direct or circumstantial evidence. United States v. Rosas-Fuentes,

970 F.2d 1379,   1382     (5th    Cir.     1992).       To   show     constructive

possession, the government must show that the defendant controlled,

or had the power to control, the vehicle or the contraband; mere

proximity to the contraband is not enough.                 Id.; Shabazz, 993 F.2d

at 441. "Knowledge of the presence of contraband may ordinarily be


                                          11
inferred from the exercise of control over the vehicle in which it

is concealed."   Shabazz, 993 F.2d at 441 (quoting United States v.

Garcia, 917 F.2d 1370, 1376-77 (5th Cir. 1990)).

     The government's case against Lopez is solely circumstantial

since no evidence was presented that Lopez owned the van, possessed

keys to the van, had driven the van or been in the residence or

garage where it had been stored.        Further, no evidence linked him

to the cocaine inside the van.           The government did, however,

produce the testimony of Moya to incriminate Lopez.

     Moya testified that he entered the United States to borrow

$300 from his cousin, i.e., Lopez.       Lopez allegedly told Moya that

he was receiving $2,300 to pick up a van and that he would loan

Moya the $300 needed sometime after they picked it up.           Moya then

accompanied Lopez to the same Wal-Mart where the Lincoln met the

first van on December 17, 1992.    At that location, Lopez spoke with

two people in a Ford van.   After that meeting, Lopez drove Moya to

the stash house at 3604 North 27th Street to pick up the same Ford

van. Apparently armed with the knowledge that the keys would be in

the ignition, Lopez instructed his cousin to retrieve the van.            The

cousin entered the garage, found the van with the keys in the

ignition, started it and followed Lopez out of the subdivision.

Agents   immediately   stopped   the    van   but   were   unsuccessful   in

detaining Lopez; he sped away and led the officers on a high speed

chase.   Though evidence of flight is a factor from which a jury

could infer guilty knowledge, see United States v. Sanchez-Sotelo,

8 F.3d 202, 210 (5th Cir. 1993), cert. denied, ---U.S.---, 114


                                   12
S. Ct. 1410 (1994), Lopez contends that he fled out of fear because

it was dark and the agents were in unmarked vehicles.                     Thus,

Appellant claims he was not evading arrest.

    Of course, the jury was free to weigh all these facts and make

any inferences therefrom. So, the jurors could indeed infer Lopez'

"power to control" the vehicle by asking his cousin to drive a van,

that had the keys in the ignition and which contained thousands of

dollars   of     cocaine,    from     an     established     stash    house.

Notwithstanding the Defendant's arguments, the jurors could also

determine that the $2,300 that Lopez was to receive was actually a

payment for transporting the cocaine-laden van.         See United States

v. Martinez-Mercado, 888 F.2d 1484, 1491 (5th Cir. 1989) (payment

of $300 to drive a truck is circumstantial evidence that is

unquestionably    suspicious).        The    apparent      evasion   of     law

enforcement officers also bolsters the jury's conclusion of guilt.

We find that the totality of the evidence, viewed in the light most

favorable to the government, could lead a rational jury to properly

conclude that Lopez "knowingly possessed" the cocaine.           Due to the

large amount of narcotic seized, they could also determine that it

was not for personal consumption but for distribution.

                            III.    Raul Quiroz

                                     A.

     Raul Quiroz argues that the evidence was insufficient to

sustain a conspiracy conviction.           Quiroz admits to being in the

Lincoln on December 17, 1992, the day the Astro van was seized at

the Wal-Mart parking lot, but characterizes that and all other


                                     13
evidence connecting him to the other defendants as "innocent;" he

was merely running errands with Valladares.          Furthermore, Quiroz

attacks   the   testimony   which     identified    him    as    one   of   the

individuals who examined and leased the stash house on September 9,

1992.     Without this evidence, the conspiracy charge against him

fails.

                                      1.

     To establish a drug conspiracy under 21 U.S.C. § 846, the

government must prove beyond a reasonable doubt (1) an agreement to

violate the narcotics laws, (2) that each alleged conspirator knew

of the agreement and intended to join the conspiracy, and (3) that

each alleged conspirator did voluntarily participate.                     United

States v. Lopez, 979 F.2d 1024, 1029 (5th Cir. 1992), cert. denied,

---U.S.---, 113 S. Ct. 2349 (1993).         Concert of action can indicate

agreement and voluntary participation.             Id.     The surrounding

circumstances may establish knowledge of a conspiracy.              Id.     More

importantly,    "no   evidence   of   overt   conduct     is    required.     A

conspiracy agreement may be tacit, and the trier of fact may infer

an agreement from circumstantial evidence."               United States v.

Thomas, 12 F.3d 1350, 1356-57 (5th Cir.) (quoting United States v.

Hernandez-Palacios, 838 F.2d 1346, 1348 (5th Cir. 1988)), cert.

denied, ---U.S.---, 114 S. Ct. 1861 (1994).

     It is undisputed that Quiroz accompanied Valladares when the

latter visited American Automotive and the Wal-Mart parking lot.

While at the parking lot, DEA agents observed Quiroz approach the

van's driver-side window and retrieve a cellular phone.                     The


                                      14
government argued to the jury that Quiroz' brief proximity to the

driver-side     window   allowed      him    to   see   the    suspicious-looking

bundles and detect the strong odor of fabric softener.                            The

government also introduced into evidence the $43,450 taken from the

front seat of the Lincoln.            Although the money was not linked to

Quiroz, it was within his reach since he was driving the vehicle.

A   notebook    recovered      from   the    Valladares       residence   was    also

submitted into evidence. This notebook, which was characterized as

a   drug   ledger   by   the    prosecutor,       contained     Quiroz'   name    and

telephone number.13

      Quiroz counters by stating that his mere presence at the

parking lot and his association with a known drug organizer is not

enough to prove his guilt.             Though Quiroz is correct that mere

presence at the scene of a crime or close association with others

will not alone support the inference of a conspiracy, presence is

still a significant factor to be considered within the context of

the circumstances under which it occurs. United States v. Montoya-

Ortiz, 7 F.3d 1171, 1177 (5th Cir. 1993). "Circumstances altogether

inconclusive, if separately considered, may, by their number and

joint operation . . . be sufficient to constitute conclusive proof"

of guilt.      Id. (citation omitted).        Therefore, we must examine the

     13
      The defense characterized this evidence as a simple notebook
with some drug related notes and some non-drug related notes. In
addition, Quiroz' sister testified that the telephone number in the
notebook was not her brother's number, and counsel argued that the
appearance of his name was insignificant because "Raul Quiroz" was
spelled "Raul Quiros."      Thus, they allege it was not the
defendant's name or number.    Of course, the credibility of the
witness and the weight of the evidence was duly considered by the
jurors before making their decision.

                                        15
remaining circumstances to determine the propriety of the jury's

verdict.

        The       government    identified        the    Defendant      as   one   of   two

individuals who examined the stash house at 3604 North 27th Street

prior to its rental.            Eduardo Yzaguirre, the real estate agent who

displayed the house, testified that he showed the property to two

young men for approximately twenty minutes.                      The individuals were

supposedly interested in renting the house because they were

students at the local university.                   One of the individuals stated

that his grandfather, Guadalupe Garza, would be living with them.

When asked to identify these two individuals, Yzaguirre pointed out

Raul        Quiroz    and    Leonel      Yanez-Trevino.          This     identification

undoubtedly reinforces and seals the government's case against

Quiroz. Understandably, Appellant now attacks such identification.

        First, in a post-submission brief, Quiroz argues that the

record       is    unclear     as   to    exactly       who   Yzaguirre      identified.14

       14
     The record reflects the following exchange between the United
States Attorney and the witness:

Q. I would ask you to look around the courtroom today. Is there
   anyone here in this courtroom who appear to be those two
   individuals you met with?
A. Yes, sir.
Q. Could you point to the individuals and identify them by what
   they're dressed in today?
A. The gentleman with the moustache over there and there's a
   gentleman here that's writing with a pencil.
Q. Okay. There are two gentlemen on that side. Well, actually
   there are three gentlemen on that side with a moustache. Which
   on with the moustache?
A. The fourth gentleman.
Q. Okay. The one in the black shirt?
A. Yes, sir.
Q. And the other individual?
A. The gentleman that's here, the third one.

                                             16
Alternatively, he states that the witness was equivocal at best in

identifying the individuals.15     We find these contentions without

merit. Though Appellant claims the record is unclear as to who was

identified, no such confusion existed during trial.             For example,

none of the defendants objected to the alleged misidentification or

requested a clarification from the court.            Moreover, in closing

arguments   the   government   stated   that   the    witness   "positively

identified Raul Quiroz and Leonel Yanez" as the two men posing as

students.   No objection was made to that specific argument either.

     In any event, the only arguable confusion relating to the

court's remarks did not even concern Quiroz, they only dealt with

the identity of Leonel Yanez-Trevino. That confusion, however, was

clearly rectified by the lower court.16              Regarding Defendant's

second    argument,   he   overlooks     cross-examination         testimony




Q. Third one.

ATTORNEY : Your Honor --
THE COURT : The record will show he's pointed out the Defendants
            Raul Quiroz Hernandez and Servando Lopez.
ATTORNEY : Your honor, I believe that the other --
THE COURT : Oh, I'm sorry. That's Leonel Yanez-Trevino. I'm
            sorry.
ATTORNEY : Thank you, sir.
     15
      The following exchange took place between the United States
Attorney and Eduardo Yzaguirre:
Q. Are you sure that these two gentlemen that you've identified
   here today are the two gentlemen that came to rent the house?
A. Yeah, I think so, sir.
     16
      The court corrected itself by stating that the witness had
pointed out Raul Quiroz and Leonel Yanez-Trevino. See supra note
14. Again, reviewing the record in its entirety clarifies that
this was the identification intended by the witness and this was
how it was understood at trial.

                                   17
conclusively establishing the identity of the individuals.17

     Quiroz also attempts to bolster his claim of innocence with

evidence adduced at trial.     He offers his sister's testimony to

show he was in Monterrey, Mexico, on the day the property was

shown.    He points to the fact that no employee from the real estate

office, other than Eduardo Yzaguirre, could identify him as one of

the individuals renting the house.          Furthermore, the Defendant

alerts this Court to the testimony of Aaron Javier Gonzalez-Garza

(Gonzalez), a government witness and former neighbor of Valladares,

who testified about the young men that accompanied Valladares the

day the lease was executed.         He testified that Quiroz bore a

resemblance to one of the young men with Valladares but was

definitely not one of them.

     The    government   responds    that    Gonzalez   had   previously

identified Quiroz as one of the persons present at the property

office during the rental. Any subsequent testimony to the contrary

was a falsehood prompted by fear.18         However, this contradictory

testimony is not determinative of the issue since Gonzalez and

Eduardo Yzaguirre testified about two separate events.         The first

event concerned the initial examination of the house.         Raul Quiroz

was placed at the scene on that specific occasion.        The fact that

he was not placed at the scene by Gonzalez or the realty office

     17
       Defense counsel asked Eduardo Yzaguirre:
Q. And you're absolutely certain it's these two individuals here in
   this courtroom?
A. Yes, sir.
     18
      "The credibility of a witness may be attacked by any party,
including the party calling the witness." Fed. R. EVID. 607.

                                    18
employee at the time that Valladares, posing as Guadalupe Garza,

rented the house does not damage the government's case.                         It is

inconsequential whether Raul Quiroz was also present when the lease

was signed since his role in the subterfuge is crystal clear.19

        The evidence as a whole supports the allegation that Quiroz

was one of the individuals who participated in renting the home.

The record reveals that he assisted in creating false stories to

facilitate the rental: the house would be used to attend a local

university and Guadalupe Garza, the grandfather, would also live

there.20       The evidence at trial established that Guadalupe Garza,

which was the name on the lease agreement, was in fact Valladares.

This subterfuge supports the allegation that Quiroz knew of the

conspiracy and actively acted in furtherance thereof.                    There was

also         evidence     that   Raul   Quiroz      was    present     during     the

transportation of the cocaine.                   The jury considered all this

evidence        and     determined   that   Appellant     was   a   member   of   the

conspiracy.           It was free to reject any testimony exonerating the

       19
     We do note, however, that the employee from the realty office
did not affirmatively state that Quiroz was not at the office, she
merely stated that the defendants did not look familiar. As for
Gonzalez, his testimony may have been deemed a falsehood by the
jury. Thus, it may have concluded that Quiroz was in fact present
during the execution of the lease as well.            Though this
determination is redundant at this point, it would clearly be
proper.
        20
      Appellant claims the government failed to establish exactly
which individual stated they were students and that their
grandfather, Guadalupe Garza, would be living with them. However,
the case does not hang in the balance because of this omission.
The witness testified that both of the individuals actively did the
talking.   Thus, the important thing is that both individuals
knowingly participated in this subterfuge in order to rent a house
for storing and transporting narcotics.

                                            19
Defendant since that evidence turned on the credibility of the

witnesses.    Therefore, the conviction will stand.

                                        2.

       The Defendant also contests his possession conviction.                   As

explained above, the government must prove that each defendant

knowingly possessed the cocaine with intent to distribute to

sustain the     conviction.        Possession     can    be   either   actual    or

constructive, joint among several defendants and established by

circumstantial evidence.         United States v. Lopez, 979 F.2d 1024,

1031 (5th Cir. 1992), cert. denied, ---U.S.---, 113 S. Ct. 2349

(1993).    Co-conspirators may also be liable for the substantive

offenses     committed    by   other    members     of    the    conspiracy     in

furtherance    of   the   common    plan.       Lopez, 979 F.2d   at   1031.

Therefore, a defendant can be liable for a possession conviction on

the basis of both his constructive possession over the contraband

and his status as a co-conspirator.          See id.

       Since the jury found Quiroz to be an active member of the

conspiracy, he could also be convicted for his co-conspirator's

(Alfonso Hernandez-Lopez) possession over the cocaine-laden Astro

van.    Likewise, the jury could infer his joint control over the

contraband from his presence at the scene and all the events

leading to the Astro van's exchange of drivers.                 The jury could

rationally    conclude    that   Raul    Quiroz    knowingly     possessed      the

cocaine and, in light of the large amount involved, that he planned

to distribute it.

                                        B.


                                        20
     Quiroz also claims that the trial court denied his right to a

fair and impartial jury due to its failure to ask the venire

members the specific questions requested by defense counsel.                 The

questions asked were allegedly too broad, effectively denying

counsel the opportunity to discover any prejudices.            Therefore, it

impaired the ability to make intelligent peremptory challenges.

     The trial judge has broad discretion in conducting voir dire,

Knox v. Collins, 928 F.2d 657, 661 (5th Cir. 1991), including the

decision   to   submit   proposed    questions   to    prospective     jurors.

United States v. Saimiento-Rozo, 676 F.2d 146, 148 (5th Cir. 1982).

The exercise    of   that     discretion,   however,    is   limited    by   the

"essential   demands     of   fairness."     Collins, 928 F.2d    at    661;

Aldridge v. United States, 283 U.S. 308, 310 (1931).            "A voir dire

procedure that effectively impairs the defendant's ability to

exercise his challenges intelligently is ground for reversal,

irrespective of prejudice."       Collins, 928 F.2d at 661.       Therefore,

the inquiry is "whether the procedure used for testing impartiality

created a reasonable assurance that prejudice would be discovered

if present."    United States v. Nell, 526 F.2d 1223, 1229 (5th Cir.

1976); Saimiento-Rozo, 676 F.2d at 148.

     During the voir dire proceeding, the trial court did the

following:

     1. Informed the panel of the nature of the charges
        against the defendants and the government's burden of
        proof;

     2. Specifically asked "is there anybody on the jury panel
        who has anything from your personal experience or
        background which makes you feel that you could not be
        fair and impartial as a juror in the case;

                                     21
      3. Specifically asked "[i]s there anybody on this panel
        who has such views about the controlled substances law
         or the drug laws in the United States--either you
        think they're too strict or they're not strict enough-
         -which would make you feel that if you were selected
         as a juror in this case, you would base a decision
         based on what you think the law ought to be rather
         than what the Judge told you the law was;"

      4. Asked whether any of the venire members were
         acquainted with the parties or their attorneys or
         witnesses in the case and asked about their prior
         experience as jurors;

      5. Asked the panel about their own and any close
        relatives' employment in or business relationship with
         law enforcement;

      6. Asked whether they, or a close relative, had ever been
         charged with a narcotics offense.

The   court   then   asked   counsel    for   further   suggestions.   The

attorneys proposed the following:

      1. Whether anybody was a member or attended any meetings
         with war on drugs or similar organizations;

      2. Whether anybody had any type of bumper stickers on
         their vehicle with anti-drug messages;

      3. If anybody had been active in the PTA or MADD or any
         specific organization that had its main purpose the
         education of children;

      4. Whether anyone had been a candidate for public office
         where the issue of enforcement of drug laws was placed
          in issue.

These suggestions were refused because the court believed they had

been adequately covered by prior questions.

      After voir dire was concluded and the jurors were excused, but

before the lawyers exercised their peremptory challenges, a school

teacher approached the court and stated her discomfort with the

case because she was "against anybody that uses . . . drugs."          The

prospective juror conceded that she had not expressed her concerns

                                       22
sooner because she had misunderstood the questions and because she

was too nervous. The court ultimately excused her because it found

her too nervous to serve on the jury.        Appellant asserts on appeal

that this single event alerted the court to potential bias or

prejudice against the defendants.         Thus, he argues that the court

should have further queried venire members about prejudices against

persons charged with drug offenses.

      It is clear that a court may not inquire generally about a

prospective juror's impartiality in a criminal case.               See United

States v. Shavers, 615 F.2d 266, 268 (5th Cir. 1980).         Instead, the

court   must   reach   the   concerns    high-lighted   in   the    accused's

proposed questions to ensure revealing any latent prejudice.              See

id.   The proposed questions, however, must be reasonably necessary

to enable the accused to exercise his challenges and pertinent to

the inquiry.    Id.

      After reviewing the record, this Court believes that the lower

court's inquiry reasonably assured that any bias or prejudice

against the defendants would have been discovered if present.             The

court below inquired into more than merely whether the prospective

jurors were fair and impartial; it specifically inquired into their

background and personal experiences.        In fact, this specific query

proved effective since it elicited an immediate response from a

venire member, who informed the court that her brother worked with

the FBI and thus she harbored resentment against drug dealers.

That query, in conjunction with questions on the prospective

jurors' views on the current drug laws and their ability to apply


                                    23
the law as explained by the court, sufficiently guaranteed the

defendants the fundamental fairness they demand.

     More notably, the unasked questions failed to address any new

areas        of   concern.    The     court    covered       the   "substance     of    the

necessary areas" in its own questions.                     Nell, 526 F.2d at 1230 n.9

(a lower court need not ask every question requested by counsel).

Further, the fact that a single venire member was nervous and

confused during the proceedings is insufficient to taint the entire

jury selection process.21

                                              C.

     Finally, Quiroz asserts an error in his sentencing. The total

amount of cocaine seized during the operation was approximately 965

kilograms.            Appellant   contends          that    he   should    not   be    held

accountable for that part of the cocaine seized after his arrest

since        no   evidence   linked    him     to    it    and   because    it   was   not

"reasonably foreseeable" to him.

     Under the Sentencing Guidelines, a defendant who participates

in a drug conspiracy is accountable for the quantity of drugs,

which is attributable to the conspiracy and reasonably foreseeable

to him.           United States v. Mitchell, 31 F.3d 271, 277 (5th Cir.)

(citing U.S.S.G. § 1B1.3(a)(1)(B)), cert. denied, ---U.S.---, 115
S. Ct. 455 (1994).            "Reasonable foreseeability does not follow

automatically from proof that [the defendant] was a member of the

        21
       Though the prospective juror voiced her reservations later
than required, the fact still remains that she did. The court and
the parties seemed to agree that the only cause for her delay was
due to her nervous nature.    No one suggested that the juror's
"confusion" was due to the court's inadequate questioning.

                                              24
conspiracy."     United States v. Foy, 28 F.3d 464, 476 (5th Cir.)

(quoting United States v. Puma, 937 F.2d 151, 160 (5th Cir. 1991),

cert. denied ---U.S.---, 112 S. Ct. 1165 (1992)), cert. denied, ---

U.S.---, 115 S. Ct. 610 (1994).        Reasonable foreseeability requires

a   finding   separate    from   a   finding   that   the   defendant   was   a

conspirator.    Id.   Thus, for a sentencing court to attribute to a

defendant a certain quantity of drugs, the court must make two

separate findings: (1) the quantity of the drugs in the entire

operation and (2) the amount which each defendant knew or should

have known was involved in the conspiracy.            United States v. Puig-

Infante, 19 F.3d 929, 942 (5th Cir.), cert. denied, ---U.S.---, 115
S. Ct. 180 (1994).     These findings shall be upheld on appeal unless

clearly erroneous.       Mitchell, 31 F.3d at 277.

      The court below ruled as follows:

      The net amount with regards to drugs is 964.2 kilograms.
      It includes the 460 or so kilograms that were found in
      the van on the date of the arrest of this particular
      defendant. It includes the 400 and some kilograms that
      were found in the van on the January 6th arrest with
      regards to the co-defendant here in the case, co-
      defendants. And, it also includes the 22 kilograms of
      cocaine that were found inside the residence.

      The Court is going to find that all those cocaine amounts
      are involved in the same conspiracy. That they were in
      furtherance of the conspiracy and were reasonably
      foreseeable, as that term has been defined in the case
      law, to this particular defendant.

      This particular defendant was present when the house that
      was involved in the second transaction was rented. There
      was a subterfuge with regard to the stories for the
      purpose of the rental, including that this defendant was
      going to be a student. And, it was his grandfather who
      was renting the property, who as it turns out, was not
      his grandfather.

      And, that on the date of the arrest, Mr. Valladares, who

                                       25
     was in the same vehicle as this defendant, had 400 and
     some -- had the number of packages listed which is the
     exact number of packages that were involved in both of
     these dates as far as the transactions, including the
     extra package that was found inside the residence.

     The residence had packaging materials and scales and
     other matters that are associated with drug transactions.
     And therefore, the whole amount is attributable to him
     under relevant conduct and the case law defined.

After fully reviewing the record, this Court finds these findings

to be free of error.   To begin with, the evidence affirmatively

established Quiroz' involvement in the conspiracy, including the

"subterfuge" utilized in renting the stash house.        Also, the

government offered evidence to show that by the time of Appellant's

arrest the goal of the conspiracy was to transport approximately

962 kilograms of cocaine.    Evidence of that goal consists of a

notecard recovered from the Lincoln after the first van was seized.

The notations on the card were "47 x 20k = 940k." Below the "940K"

was written "22K" for a total of "962k."   Three separate seizures

of cocaine were made, totalling an amount almost equal to 962

kilograms. Another notecard was seized with "47 bultos" or bundles

written on it.    Not coincidentally, 47 bundles of identically

wrapped cocaine were seized from the two vans.     In view of this

evidence, we cannot say that the lower court's findings were

clearly erroneous.

                            CONCLUSION

     Having determined that none of Appellants' complaints present

reversible error, the judgment of the district court is affirmed.

     AFFIRMED.



                                26